UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act file number 811-05531 Babson CapitalParticipation Investors (Exact name of registrant as specified in charter) 1500 Main Street, Springfield, MA 01115 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President and Secretary 1500 Main Street, Suite 2800, Springfield, MA 01115 (Name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/14 CONSOLIDATED SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Corporate Restricted Securities - 76.36%: (A) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Private Placement Investments - 63.50% 1492 Acquisition LLC A leading producer of premium Italian cured meats and deli meats in the U.S. 14% Senior Subordinated Note due 2019 $ 10/17/12 $ $ Limited Liability Company Unit Class A Common (B) 11,364 uts. 10/17/12 Limited Liability Company Unit Class A Preferred (B) 102 uts. 10/17/12 A H C Holding Company, Inc. A designer and manufacturer of boilers and water heaters for the commercial sector. Limited Partnership Interest (B) 12.26% int. 11/21/07 A S C Group, Inc. A designer and manufacturer of high reliability encryption equipment, communications products, computing systems and electronic components primarily for the military and aerospace sectors. 14% Senior Subordinated Note due 2020 $ 12/20/13 Limited Liability Company Unit Class A (B) 3,094 uts. * Limited Liability Company Unit Class B (B) 1,479 uts. 10/09/09 * 10/09/09 and 10/27/10. A W X Holdings Corporation A provider of aerial equipment rental, sales and repair services to non-residential construction and maintenance contractors operating in the State of Indiana. 10.5% Senior Secured Term Note due 2014 (D) $ 05/15/08 13% Senior Subordinated Note due 2015 (D) $ 05/15/08 — Common Stock (B) 60,000 shs. 05/15/08 — Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 21,099 shs. 05/15/08 — ABC Industries, Inc. A manufacturer of mine and tunneling ventilation products in the U.S. 13% Senior Subordinated Note due 2019 $ 08/01/12 Preferred Stock Series A (B) 125,000 shs. 08/01/12 Warrant, exercisable until 2022, to purchase common stock at $.02 per share (B) 22,414 shs. 08/01/12 ACP Cascade Holdings LLC A manufacturer and distributor of vinyl windows and patio doors throughout the northwestern United States. Limited Liability Company Unit Class B (B) 32 uts. 11/09/12 — — 8 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Advanced Manufacturing Enterprises LLC A designer and manufacturer of large, custom gearing products for a number of critical customer applications. 14% Senior Subordinated Note due 2018 $ 12/07/12 $ $ Limited Liability Company Unit (B) 1,431 uts. * * 12/07/12 and 07/11/13. Advanced Technologies Holdings A provider of factory maintenance services to industrial companies. Preferred Stock Series A (B) 421 shs. 12/27/07 Convertible Preferred Stock Series B (B) 28 shs. 01/04/11 All Current Holding Company A specialty re-seller of essential electrical parts and components primarily serving wholesale distributors. Common Stock (B) 713 shs. 09/26/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 507 shs. 09/26/08 American Hospice Management Holding LLC A for-profit hospice care provider in the United States. 12% Senior Subordinated Note due 2014 $ * Preferred Class A Unit (B) 1,706 uts. ** Preferred Class B Unit (B) 808 uts. 06/09/08 Common Class B Unit (B) 16,100 uts. 01/22/04 1 — Common Class D Unit (B) 3,690 uts. 09/12/06 — — * 01/22/04 and 06/09/08. ** 01/22/04 and 09/12/06. AMS Holding LLC A leading multi-channel direct marketer of high-value collectible coins and proprietary-branded jewelry and watches. Limited Liability Company Unit Class A Preferred (B) 114 uts. 10/04/12 Apex Analytix Holding Corporation A provider of audit recovery and fraud detection services and software to commercial and retail businesses in the U.S. and Europe. Preferred Stock Series B (B) 1,623 shs. 04/28/09 Common Stock (B) 723 shs. 04/28/09 9 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Arch Global Precision LLC A leading manufacturer of high tolerance precision components and consumable tools. 14.75% Senior Subordinated Note due 2018 $ 12/21/11 $ $ Limited Liability Company Unit Class B (B) 26 uts. 12/21/11 Limited Liability Company Unit Class C (B) 224 uts. 12/21/11 ARI Holding Corporation A leading national supplier of products used primarily by specialty contractors. 13.5% Senior Subordinated Note due 2020 $ 05/21/13 Preferred Stock Series (B) 29 shs. 05/21/13 Common Stock (B) 29 shs. 05/21/13 Arrow Tru-Line Holdings, Inc. A manufacturer of hardware for residential and commercial overhead garage doors in North America. 12% Senior Subordinated Note due 2016 $ 05/18/05 Preferred Stock (B) 33 shs. 10/16/09 Common Stock (B) 263 shs. 05/18/05 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 69 shs. 05/18/05 Baby Jogger Holdings LLC A designer and marketer of premium baby strollers and stroller accessories. 14% Senior Subordinated Note due 2019 $ 04/20/12 Common Stock (B) 754 shs. 04/20/12 Blue Wave Products, Inc. A distributor of pool supplies. 10% Senior Secured Term Note due 2018 $ 10/12/12 13% Senior Subordinated Note due 2019 $ 10/12/12 Common Stock (B) 51,064 shs. 10/12/12 Warrant, exercisable until 2022, to purchase common stock at $.01 per share (B) 20,216 shs. 10/12/12 BP SCI LLC A leading value-added distributor of branded pipes, valves, and fittings (PVF) to diversified end markets. 14% Senior Subordinated Note due 2018 $ 10/17/12 Limited Liability Company Unit Class A (B) 417 uts. 10/17/12 Limited Liability Company Unit Class B (B) 167 uts. 10/17/12 10 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Bravo Sports Holding Corporation A designer and marketer of niche branded consumer products including canopies, trampolines, in-line skates, skateboards, and urethane wheels. 12.5% Senior Subordinated Note due 2014 $ 06/30/06 $ $ Preferred Stock Class A (B) 465 shs. 06/30/06 Common Stock (B) 1 sh. 06/30/06 — Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 164 shs. 06/30/06 C D N T, Inc. A value-added converter and distributor of specialty pressure sensitive adhesives, foams, films, and foils. 10.5% Senior Secured Term Note due 2014 $ 08/07/08 12.5% Senior Subordinated Note due 2015 $ 08/07/08 Common Stock (B) 41,860 shs. 08/07/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 32,914 shs. 08/07/08 Capital Specialty Plastics, Inc. A producer of desiccant strips used for packaging pharmaceutical products. Common Stock (B) 55 shs. * *12/30/97 and 05/29/99. CG Holdings Manufacturing Company A coating provider serving the automotive, agricultural, heavy truck and other end markets. 13% Senior Subordinated Note due 2019 $ 05/09/13 Preferred Stock (B) 1,350 shs. 05/09/13 Preferred Stock (B) 489 shs. 05/09/13 Common Stock (B) 140 shs. 05/09/13 Warrant, exercisable until 2023, to purchase common stock at $.01 per share (B) 58 shs. 05/09/13 CHG Alternative Education Holding Company A leading provider of publicly-funded, for profit pre-K-12 education services targeting special needs children at therapeutic day schools and “at risk” youth through alternative education programs. 13.5% Senior Subordinated Note due 2018 $ 01/19/11 14% Senior Subordinated Note due 2019 $ 08/03/12 Common Stock (B) 375 shs. 01/19/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 295 shs. 01/19/11 11 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Church Services Holding Company A provider of diversified residential services to homeowners in Houston, Dallas, and Austin markets. 14.5% Senior Subordinated Note due 2018 $ 03/26/12 $ $ Common Stock (B) 1,327 shs. * Warrant, exercisable until 2022, to purchase common stock at $.01 per share (B) 57 shs. 03/26/12 *03/26/12, 05/25/12 and 06/19/12. Clough, Harbour and Associates An engineering service firm that is located in Albany, NY. Preferred Stock (B) 147 shs. 12/02/08 Connecticut Electric, Inc. A supplier and distributor of electrical products sold into the retail and wholesale markets. Limited Liability Company Unit Class A (B) 82,613 uts. 01/12/07 Limited Liability Company Unit Class C (B) 59,756 uts. 01/12/07 Limited Liability Company Unit Class D (B) 671,525 uts. 05/03/10 — Limited Liability Company Unit Class E (B) 1,102 uts. 05/03/10 — — Connor Sport Court International, Inc. A designer and manufacturer of outdoor and indoor synthetic sports flooring and other temporary flooring products. Preferred Stock Series B-2 (B) 9,081 shs. 07/05/07 Preferred Stock Series C (B) 3,748 shs. 07/05/07 Common Stock (B) 380 shs. 07/05/07 4 — Limited Partnership Interest (B) 6.88% int. * — *08/12/04 and 01/14/05. CorePharma LLC A manufacturer of oral dose generic pharmaceuticals targeted at niche applications. Warrant, exercisable until 2015, to purchase common stock at $.001 per share (B) 10 shs. 08/04/05 Crane Rental Corporation A crane rental company since 1960, headquartered in Florida. 13% Senior Subordinated Note due 2015 $ 08/21/08 Common Stock (B) 135,000 shs. 08/21/08 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 72,037 shs. 08/21/08 12 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value CTM Holding, Inc. A leading owner and operator of coin-operated children’s rides, penny presses and candy kiosks in the U.S. 15% Senior Subordinated Note due 2019 $ 11/22/13 $ $ Common Stock (B) 31,044 shs. 11/22/13 Custom Engineered Wheels, Inc. A manufacturer of custom engineered, non-pneumatic plastic wheels and plastic tread cap tires used primarily for lawn and garden products and wheelchairs. Preferred Stock PIK (B) 156 shs. 10/27/09 Preferred Stock Series A (B) 114 shs. 10/27/09 Common Stock (B) 38 shs. 10/27/09 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 28 shs. 10/27/09 DPL Holding Corporation A distributor and manufacturer of aftermarket undercarriage parts for medium and heavy duty trucks and trailers. 14% Senior Subordinated Note due 2019 $ 05/04/12 Preferred Stock (B) 25 shs. 05/04/12 Common Stock (B) 25 shs. 05/04/12 Duncan Systems, Inc. A distributor of windshields and side glass for the recreational vehicle market. 10% Senior Secured Term Note due 2015 $ 11/01/06 13% Senior Subordinated Note due 2015 $ 11/01/06 Common Stock (B) 102,857 shs. 11/01/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 32,294 shs. 11/01/06 E S P Holdco, Inc. A manufacturer of power protection technology for commercial office equipment, primarily supplying the office equipment dealer network. Common Stock (B) 349 shs. 01/08/08 Eatem Holding Company A developer and manufacturer of savory flavor systems for soups, sauces, gravies, and other products produced by food manufacturers for retail and foodservice end products. 12.5% Senior Subordinated Note due 2018 $ 02/01/10 Common Stock (B) 50 shs. 02/01/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 119 shs. 02/01/10 13 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value ELT Holding Company A provider of web-based ethics and compliance training solutions for companies in the United States. 14% Senior Subordinated Note due 2019 $ 03/01/12 $ $ Common Stock (B) 41 shs. 03/01/12 EPM Holding Company A provider of non-discretionary regulatory driven engineering services that support mission critical safety and operational aspects of nuclear power plants. 14.5% Senior Subordinated Note due 2019 $ 07/26/13 Common Stock (B) 1,535 shs. 07/26/13 F F C Holding Corporation A leading U.S. manufacturer of private label frozen novelty and ice cream products. Limited Liability Company Unit Preferred (B) 171 uts. 09/27/10 Limited Liability Company Unit (B) 171 uts. 09/27/10 F G I Equity LLC A manufacturer of a broad range of filters and related products that are used in commercial, light industrial, healthcare, gas turbine, nuclear, laboratory, clean room, hotel, educational system, and food processing settings. Limited Liability Company Unit Class B-1 (B) 65,789 uts. 12/15/10 Limited Liability Company Unit Class B-2 (B) 8,248 uts. 12/15/10 Limited Liability Company Unit Class B-3 (B) 6,522 uts. 08/30/12 Limited Liability Company Unit Class C (B) 1,575 uts. 12/20/10 G C Holdings A leading manufacturer of gaming tickets, industrial recording charts, security-enabled point-of sale receipts, and medical charts and supplies. Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 198 shs. 10/19/10 GD Dental Services LLC A provider of convenient “onestop” general, specialty, and cosmetic dental services with 21 offices located throughout South and Central Florida. Limited Liability Company Unit Common (B) 767 uts. 10/05/12 Limited Liability Company Unit Preferred (B) 76 uts. 10/05/12 GeNnx Novel Holding, Inc. A manufacturer and distributor of nutraceutical ingredients. 13% Senior Subordinated Note due 2020 $ 03/27/14 Common Stock (B) 155 shs. 03/27/14 14 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value gloProfessional Holdings, Inc. A marketer and distributor of premium mineral-based cosmetics, cosmeceuticals and professional hair care products to the professional spa and physician’s office channels. 14% Senior Subordinated Note due 2019 $ 03/27/13 $ $ Common Stock (B) 1,181 shs. 03/27/13 Golden County Foods Holding, Inc. A manufacturer of frozen appetizers and snacks. 14% Senior Subordinated Note due 2019 (D) $ 11/13/13 — Preferred Stock (B) 151,643 shs. 11/13/13 — Preferred Stock Series F (B) 155,800 shs. 11/13/13 — — GTI Holding Company A designer, developer, and marketer of precision specialty hand tools and handheld test instruments. 12% Senior Subordinated Note due 2020 $ 02/05/14 Common Stock (B) 846 shs. 02/05/14 Warrant, exercisable until 2024, to purchase common stock at $.01 per share (B) 397 shs. 02/05/14 4 H M Holding Company A designer, manufacturer, and importer of promotional and wood furniture. 7.5% Senior Subordinated Note due 2016 (D) $ 10/15/09 — Preferred Stock (B) 21 shs. * — Preferred Stock Series B (B) 1,088 shs. 10/15/09 — Common Stock (B) 180 shs. 02/10/06 — Common Stock Class C (B) 296 shs. 10/15/09 — — Warrant, exercisable until 2016, to purchase common stock at $.02 per share (B) 67 shs. 02/10/06 — * 09/18/07 and 06/27/08. — Handi Quilter Holding Company A designer and manufacturer of long-arm quilting machines and related components for the consumer quilting market. Common Stock (B) 38 shs. 11/14/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 28 shs. 11/14/11 Hartland Controls Holding Corporation A manufacturer and distributor of electronic and electromechanical components. 14% Senior Subordinated Note due 2019 $ 02/14/14 $ $ Common Stock (B) 821 shs. 02/14/14 Preferred Stock Series A (B) 2,547 shs. 02/14/14 15 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Healthcare Direct Holding Company A direct-to-customer marketer of discount dental plans. 14% Senior Subordinated Note due 2019 (D) $ 03/09/12 $ $ 16% Senior Subordinated PIK Note due 2019 $ 03/31/14 Common Stock (B) 517 shs. 03/09/12 HHI Group, LLC A developer, marketer, and distributor of hobby-grade radio control products. 14% Senior Subordinated Note due 2020 $ 01/17/14 Limited Liability Company Unit (B) 102 uts. 01/17/14 Hi-Rel Group LLC A manufacturer and distributor of precision metal piece parts for the microelectronic packaging industry, serving the aerospace/ defense, telecommunications, and medical end markets. 12% Senior Subordinated Note due 2018 $ 04/15/13 Limited Liability Company Unit (B) 234 uts. 04/15/13 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 37,177 shs. 04/15/13 Home Décor Holding Company A designer, manufacturer and marketer of framed art and wall décor products. Common Stock (B) 33 shs. * Warrant, exercisable until 2016, to purchase common stock at $.02 per share (B) 106 shs. * * 06/30/04 and 08/19/04. HOP Entertainment LLC A provider of post production equipment and services to producers of television shows and motion pictures. Limited Liability Company Unit Class F (B) 47 uts. 10/14/11 — — Limited Liability Company Unit Class G (B) 114 uts. 10/14/11 — — Limited Liability Company Unit Class H (B) 47 uts. 10/14/11 — — Limited Liability Company Unit Class I (B) 47 uts. 10/14/11 — Hospitality Mints Holding Company A manufacturer of individually-wrapped imprinted promotional mints. 12% Senior Subordinated Note due 2016 $ 08/19/08 Common Stock (B) 251 shs. 08/19/08 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 65 shs. 08/19/08 16 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value HVAC Holdings, Inc. A provider of integrated energy efficiency services and maintenance programs for HVAC systems. 14% Senior Subordinated Note due 2019 $ 09/27/12 $ $ Preferred Stock Series A (B) 1,127 shs. 09/27/12 Common Stock (B) 910 shs. 09/27/12 Ideal Tridon Holdings, Inc. A designer and manufacturer of clamps and couplings used in automotive and industrial end markets. Common Stock (B) 93 shs. 10/27/11 Insurance Claims Management, Inc. A third party administrator providing auto and property claim administration services for insurance companies. Common Stock (B) 47 shs. 02/27/07 J A C Holding Enterprises, Inc. A supplier of luggage racks and accessories to the original equipment manufacturers. Preferred Stock A (B) 165 shs. 12/20/10 Preferred Stock B (B) 0.06 shs. 12/20/10 — 88 Common Stock (B) 33 shs. 12/20/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 12 shs. 12/20/10 Janus Group Holdings LLC A manufacturer of roll-up doors and hallway systems that are primarily used in self-storage facilities. 13.5% Senior Subordinated Note due 2019 $ 12/11/13 Limited Liability Company Unit Class A (B) 283 uts. 12/11/13 Jason Partners Holdings LLC A diversified manufacturing company serving various industrial markets. Limited Liability Company Unit (B) 48 uts. 09/21/10 JMH Investors LLC A developer and manufacturer of custom formulations for a wide variety of foods. 14.25% Senior Subordinated Note due 2019 $ 12/05/12 Limited Liability Company Unit (B) 217,391 uts. 12/05/12 17 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value K & N Parent, Inc. A manufacturer and supplier of automotive aftermarket performance air filters and intake systems. 14% Senior Subordinated Note due 2019 $ 12/23/11 $ $ Preferred Stock Series A (B) 102 shs. 12/23/11 Preferred Stock Series B (B) 29 shs. 12/23/11 — Common Stock (B) 130 shs. 12/23/11 K N B Holdings Corporation A designer, manufacturer and marketer of products for the custom framing market. Common Stock (B) 71,053 shs. 05/25/06 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 43,600 shs. 05/25/06 * 5/25/06 and 04/12/11. K P H I Holdings, Inc. A manufacturer of highly engineered plastic and metal components for a diverse range of end-markets, including medical, consumer and industrial, automotive and defense. Common Stock (B) 232,826 shs. 12/10/10 K P I Holdings, Inc. The largest player in the U.S. non-automotive, non-ferrous die casting segment. Convertible Preferred Stock Series C (B) 29 shs. 06/30/09 Convertible Preferred Stock Series D (B) 13 shs. 09/17/09 Common Stock (B) 235 shs. 07/15/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 51 shs. 07/16/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 67 shs. 09/17/09 — LPC Holding Company A designer and manufacturer of precision-molded silicone rubber components that are utilized in the medical and automotive end markets. Common Stock (B) 105 shs. 08/15/11 M V I Holding, Inc. A manufacturer of large precision machined metal components used in equipment which services a variety of industries, including the oil and gas, mining, and defense markets. Common Stock (B) 32 shs. 09/12/08 — Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 35 shs. 09/12/08 — — 18 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Mail Communications Group, Inc. A provider of mail processing and handling services, lettershop services, and commercial printing services. Limited Liability Company Unit (B) 12,764 uts. * $ $ Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 1,787 shs. 05/04/07 * 05/04/07 and 01/02/08. Manhattan Beachwear Holding Company A designer and distributor of women’s swimwear. 12.5% Senior Subordinated Note due 2018 $ 01/15/10 15% Senior Subordinated Note due 2018 $ 10/05/10 Common Stock (B) 35 shs. 10/05/10 Common Stock Class B (B) 118 shs. 01/15/10 Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 104 shs. 01/15/10 MBWS Ultimate Holdco, Inc. A provider of services throughout North Dakota that address the fluid management and related transportation needs of an oil well. 12% Senior Subordinated Note due 2016 $ * Preferred Stock Series A (B) 1,388 shs. 09/07/10 Common Stock (B) 162 shs. 03/01/11 Common Stock (B) 153 shs. 09/07/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 103 shs. 03/01/11 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 386 shs. 09/07/10 * 09/07/10 and 03/01/11. MedSystems Holdings LLC A manufacturer of enteral feeding products, such as feeding tubes and other products related to assisted feeding. Preferred Unit (B) 66 uts. 08/29/08 Common Unit Class A (B) 671 uts. 08/29/08 Common Unit Class B (B) 263 uts. 08/29/08 MEGTEC Holdings, Inc. A supplier of industrial and environmental products and services to a broad array of industries. Preferred Stock (B) 56 shs. 09/24/08 Limited Partnership Interest (B) 0.74% int. 09/16/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 18 shs. 09/24/08 19 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Merex Holding Corporation A provider of after-market spare parts and components, as well as Maintenance, Repair and Overhaul services for “out of production” or “legacy” aerospace and defense systems that are no longer effectively supported by the original equipment manufacturers. 14% Senior Subordinated Note due 2018 $ 09/22/11 $ $ Limited Liability Company Unit Series B (B) 155,945 uts. 09/22/11 MicroGroup, Inc. A manufacturer of precision parts and assemblies, and a value-added supplier of metal tubing and bars. 7% Senior Subordinated Note due 2014 (D) $ * — Preferred Stock Series A (B) 519 shs. 10/10/12 — Common Stock (B) 238 shs. * — Common Stock Series B (B) 597 shs. 10/10/12 6 — Warrant, exercisable until 2014, to purchase common stock at $.02 per share (B) 87 shs. * — *08/12/05 and 09/11/06. — MNX Holding Company An international third party logistics company providing customized logistics services to customers across the globe. 14% Senior Subordinated Note due 2019 $ 11/02/12 Common Stock (B) 45 shs. 11/02/12 Motion Controls Holdings A manufacturer of high performance mechanical motion control and linkage products. 14.25% Senior Subordinated Note due 2017 $ 11/30/10 Limited Liability Company Unit Class B-1 (B) 93,750 uts. 11/30/10 — Limited Liability Company Unit Class B-2 (B) 8,501 uts. 11/30/10 — NABCO, Inc. A producer of explosive containment vessels in the United States. Common Stock (B) 429 shs. 12/20/12 — 20 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value NetShape Technologies, Inc. A manufacturer of powder metal and metal injection molded precision components used in industrial, consumer, and other applications. 14% Senior Subordinated Note due 2015 $ 02/02/07 $ $ Limited Partnership Interest of Saw Mill PCG Partners LLC (B) 1.38% int. 02/01/07 — Limited Liability Company Unit Class D of Saw Mill PCG Partners LLC (B) 9 uts. * — Limited Liability Company Unit Class D-1 of Saw Mill PCG Partners LLC (B) 121 uts. 09/30/09 Limited Liability Company Unit Class D-2 of Saw Mill PCG Partners LLC (B) 68 uts. 04/29/11 * 12/18/08 and 09/30/09. Nicoat Acquisitions LLC A manufacturer of water-based and ultraviolet coatings for high-performance graphic arts, packaging and other specialty coating applications. 14% Senior Subordinated Note due 2018 $ 11/05/10 Limited Liability Company Unit Series B (B) 17,241 uts. 11/05/10 Limited Liability Company Unit Series B (B) 34,931 uts. 11/05/10 Limited Liability Company Unit Series F (B) 34,931 uts. 11/05/10 — Northwest Mailing Services, Inc. A producer of promotional materials for companies that use direct mail as part of their customer retention and loyalty programs. Limited Partnership Interest (B) 1,740 uts. * Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 2,605 shs. * *07/09/09 and 08/09/10. NT Holding Company A leading developer, manufacturer and provider of medical products used primarily in interventional pain management. Common Stock (B) 126 shs. * Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 59 shs. 02/02/11 * 02/02/11 and 06/30/11. 21 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value O E C Holding Corporation A provider of elevator maintenance, repair and modernization services. 13% Senior Subordinated Note due 2018 $ 06/04/10 $ $ Preferred Stock Series A (B) 554 shs. 06/04/10 Preferred Stock Series B (B) 311 shs. 06/04/10 — Common Stock (B) 344 shs. 06/04/10 — Ontario Drive & Gear Ltd. A manufacturer of all-wheel drive, off-road amphibious vehicles and related accessories. Limited Liability Company Unit (B) 1,942 uts. 01/17/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 328 shs. 01/17/06 P K C Holding Corporation A manufacturer of plastic film and badges for the general industrial, medical, and food industries. Preferred Stock Class A (B) 29 shs. 12/21/10 Common Stock (B) 29 shs. 12/21/10 P P T Holdings LLC A high-end packaging solutions provider that targets customers who have multiple packaging needs, require a high number of low volume SKUs, short lead times, technical expertise, and overall supply chain management. 15% Senior Subordinated Note due 2017 $ 12/20/10 Limited Liability Company Unit Class A (B) 33 uts. 12/20/10 Limited Liability Company Unit Class B (B) 33 uts. 12/20/10 Pacific Consolidated Holdings LLC A manufacturer of rugged, mobile liquid and gaseous oxygen and nitrogen generating systems used in the global defense, oil and gas, and medical sectors. 0% Senior Subordinated Note due 2014 (B) $ 12/18/12 — Pearlman Enterprises, Inc. A developer and distributor of tools, equipment and supplies to the natural and engineered stone industry. Preferred Stock Series A (B) 1,236 shs. 05/22/09 — Preferred Stock Series B (B) 7,059 shs. 05/22/09 — Common Stock (B) 21,462 shs. 05/22/09 — — Petroplex Inv Holdings LLC A leading provider of acidizing services to E&P customers in the Permian Basin. 16% Senior Subordinated Note due 2018 $ 11/29/12 Limited Liability Company Unit (B) 0 ut. 11/29/12 22 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2014 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Postle Aluminum Company LLC A manufacturer and distributor of aluminum extruded products. Limited Liability Company Unit Class A (B) 733 uts. 10/02/06 $ $ Limited Liability Company Unit (B) 797 uts. 05/22/09 — Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 4,550 shs. 10/02/06 Precision Wire Holding Company A manufacturer of specialty medical wires that are used in non-elective minimally invasive surgical procedures. Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 109 shs. 11/12/09 R A J Manufacturing Holdings LLC A designer and manufacturer of women’s swimwear sold under a variety of licensed brand names. 8% Senior Subordinated Note due 2017 $ 01/02/14 Limited Liability Company Unit (B) 1,497 uts. 12/15/06 — Limited Liability Company Unit Class B 6 uts. 01/02/14 — Limited Liability Company Unit Class B-1 9 uts. 01/02/14 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 2 shs. 12/15/06 — REVSpring, Inc. A provider of accounts receivable management and revenue cycle management services to customers in the healthcare, financial and utility industries. 14% Senior Subordinated Note due 2018 $ * Limited Liability Company Unit Class A (B) 13,548 uts. * * 10/21/11 and 08/03/12. Rose City Holding Company A designer and printer of folding cartons and packaging for food and beverage manufacturers on the West Coast. Preferred Stock (B) 39,062 shs. 12/11/12 Common Stock (B) 39 shs. 12/11/12 4 Safety Infrastructure Solutions A provider of trench safety equipment to a diverse customer base across multiple end markets in Texas and the Southwestern United States. 15% Senior Subordinated Note due 2018 $ * Preferred Stock (B) 2,098 shs. 03/30/12 Common Stock (B) 983 shs. 03/30/12 * 03/30/12 and 05/16/13. 23 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED)
